Citation Nr: 1039286	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  04-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include residuals of an injury to the left 
acromioclavicular joint.      

2.  Entitlement to service connection for a cervical spine 
disability, including degenerative disc and joint disease.  

3.  Entitlement to service connection for shingles (herpes 
zoster), to include as secondary to service-connected low back 
disability and/or service-connected sciatic neuropathy of the 
right lower extremity.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 





INTRODUCTION

The Veteran had active military service from July 1979 to August 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Oakland, 
California.                     

This case was remanded by the Board in March 2009.  At that time, 
the Board determined that new and material evidence had been 
presented to reopen the Veteran's claim of entitlement to service 
connection for a left shoulder disability, to include residuals 
of an injury to the left acromioclavicular (AC) joint.  In 
addition, the Board remanded the underlying claim for service 
connection for a left shoulder disability, and also remanded the 
Veteran's claims for service connection for a cervical spine 
disability, including degenerative disc and joint disease, and 
for shingles (herpes zoster), to include as secondary to service-
connected low back disability and/or service-connected sciatic 
neuropathy of the right lower extremity.  For the reasons 
explained below, it is again necessary to return this case to the 
RO for further development.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

In the March 2009 remand, the Board requested that the RO provide 
the Veteran with a VA orthopedic examination to ascertain the 
nature and etiology of any left shoulder disability and any 
cervical spine disability.  After a review of the relevant 
evidence in the claims file, the physical examination, and any 
diagnostic studies or tests that were deemed necessary, the 
examiner was specifically directed to answer the following 
questions: (1) was it at least as likely as not (50 percent or 
greater probability) that any disability of the left shoulder, to 
include tendonitis of the left shoulder, began during service or 
was otherwise linked to any incident of service, to include an x-
ray showing a very mild widening of the left AC joint, and (2) 
was it at least as likely as not (50 percent or greater 
probability) that any current cervical spine disability, to 
include degenerative disc and joint disease, began during service 
or was otherwise linked to any incident of service, to include 
the in-service diagnosis of facet dysfunction of the cervical 
spine.      

In April 2010, the Veteran underwent a VA orthopedic examination 
that was conducted by F.H., M.D.  Following the physical 
examination, Dr. H. diagnosed the Veteran with a normal left 
shoulder and degenerative disc disease of the cervical spine.  
Dr. H. then discussed the history of the Veteran's claimed left 
shoulder disability, including the time when he was diagnosed 
with tendonitis of the left shoulder in April 2004.  He also 
discussed the history of the Veteran's cervical spine disability.  
However, Dr. H. did not specifically answer the aforementioned 
questions from the March 2009 remand.  With respect to his left 
shoulder, although Dr. H. determined that the Veteran's left 
shoulder was normal, he still did not address the question of 
whether it was at least as likely as not (50 percent or greater 
probability) that the Veteran's tendonitis of the left shoulder, 
diagnosed in April 2004, began during service or was otherwise 
linked to any incident of service, to include an x-ray showing a 
very mild widening of the left AC joint.  In addition, although 
Dr. H. diagnosed the Veteran with degenerative disc disease of 
the cervical spine, he did not address the question of whether it 
was at least as likely as not (50 percent or greater probability) 
that the Veteran's currently diagnosed degenerative disc disease 
of the cervical spine began during service or was otherwise 
linked to any incident of service, to include the in-service 
diagnosis of facet dysfunction of the cervical spine.  
Accordingly, it is the Board's determination that the RO has not 
complied with the instructions from the March 2009 remand. The 
Board observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The Court 
has stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

As stated above, in April 2010, the Veteran underwent a VA 
examination that was pertinent to his claims for service 
connection for left shoulder and cervical spine disabilities.  
Following the examination, the RO issued a supplemental statement 
of the case (SSOC) in July 2010.  However, the Board notes that 
the July 2010 SSOC only addressed the Veteran's claims for 
service connection for a left shoulder disability and for 
shingles, to include on a secondary basis.  The July 2010 SSOC 
did not address the Veteran's claim for service connection for a 
cervical spine disability.  In this regard, the Board notes that 
when the RO receives evidence relevant to a claim properly before 
it that is not duplicative of evidence already discussed in the 
statement of the case or the most recent supplemental statement 
of the case, whichever applies, and such evidence is received 
before certification of appeal to the Board, it must prepare a 
supplemental statement of the case (or updated supplemental 
statement of the case) that includes a review of such evidence.  
38 C.F.R. § 19.31(b)(1) (2010).  In April 2008, the RO issued a 
statement of the case (SOC) that was pertinent to the Veteran's 
claim for service connection for a cervical spine disability.  
Since the April 2008 SOC, the RO has received the April 2010 VA 
examination report that addresses the Veteran's cervical spine 
disability.  Therefore, because the April 2010 VA examination 
report contains evidence pertinent to the Veteran's claim for 
service connection for a cervical spine disability, a remand is 
required for the issuance of an SSOC.  38 C.F.R. § 19.9 (2010).  

The Board also notes that in a letter from the Veteran, received 
in August 2010, he appeared to state that he had an upcoming 
examination where an x-ray, a magnetic resonance imaging (MRI) 
scan, or a computerized tomography (CT) scan was going to be 
taken of his left shoulder.  He also stated that he was going to 
obtain a private statement from a medical provider in support of 
his claim for service connection for shingles as secondary to his 
service-connected low back disability.  Thus, because VA is on 
notice that there may be records that are pertinent to the 
Veteran's claims, these records, if available, should be 
obtained.  38 C.F.R. § 3.159(c)(1) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or documented 
information that the private medical records cannot be obtained, 
the Board determines that further development in this regard is 
warranted.  Id.; see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

In this case, the Veteran contends that he developed shingles 
secondary to his service-connected nerve problems from his back 
surgeries.  In this regard, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury (38 C.F.R. § 3.310 (a) 
(2010)) and secondary service connection may be found where a 
service-connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995); 71 
Fed. Reg. 52744.

In some instances, VA's duty to assist includes providing a VA 
examination.  In this case, a VA examination has not been 
conducted with respect to the Veteran's claim for service 
connection for shingles, to include as secondary to service-
connected low back disability and/or service-connected sciatic 
neuropathy of the right lower extremity.  The Board recognizes 
that the evidence of record shows that the Veteran experienced 
shingles in 2005.  However, the Veteran has not submitted any 
competent medical evidence showing that his shingles was caused 
or aggravated by his service-connected low back disability and/or 
service-connected sciatic neuropathy of the right lower 
extremity.  Thus, at this juncture, there is no duty to provide a 
VA examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, the Veteran 
should be provided with the opportunity to submit competent 
medical evidence that specifically shows that his shingles was 
caused or aggravated by his service-connected low back disability 
and/or service-connected sciatic neuropathy of the right lower 
extremity.       

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
determine if he has any additional evidence 
to submit in support of his claims.  
Specifically, the Veteran should be asked to 
submit any private medical records which 
pertain to his recent examination that he 
referred to in his August 2010 statement, to 
include an x-ray report, an MRI scan, and/or 
a CT scan of his left shoulder.  He should 
also be asked to submit the private medical 
statement that he referred to in his August 
2010 statement, in which a medical provider 
indicates that the Veteran's shingles was 
caused or aggravated by his service-connected 
low back disability and/or service-connected 
sciatic neuropathy of the right lower 
extremity.  If the Veteran has additional 
evidence, such evidence should be obtained.  

2.  Return the claims file to Dr. F.H., the 
examiner who conducted the April 2010 VA 
examination, and request that he provide an 
addendum opinion.  In the addendum opinion, 
Dr. H. must specifically answer the following 
questions: 

(a) is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's tendonitis of the left shoulder, 
diagnosed in April 2004, began during 
service or is otherwise linked to any 
incident of service, to include an x-ray 
showing a very mild widening of the left AC 
joint?  

(b) is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's currently diagnosed degenerative 
disc disease of the cervical spine began 
during service or is otherwise linked to 
any incident of service, to include the in-
service diagnosis of facet dysfunction of 
the cervical spine?  

Dr. H. is advised that the term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less likely 
weighs against the claim.     

Dr. H. is requested to provide a rationale 
for any opinion provided.  If he is unable to 
answer the aforementioned questions without 
resort to speculation, he should so indicate.     

3.  After completion of the above and any 
other development deemed necessary, the RO 
must review and re- adjudicate the issues on 
appeal.  The RO must consider all of the 
evidence of record, and any additional 
evidence obtained by the RO pursuant to this 
remand.  In regard to the Veteran's claim for 
service connection for a cervical spine 
disability, including degenerative disc and 
joint disease, the RO must review and re-
adjudicate the Veteran's claim in light of 
the evidence added to the record since the 
April 2008 SOC was issued, to specifically 
include the April 2010 VA examination report.  
If any such action does not resolve each 
claim to the Veteran's satisfaction, the RO 
must provide the Veteran and his 
representative, if any, an SSOC and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


